ACCEPTED
                                   08-15-00135-CV                                                            08-15-00135-CV
                                                                                                 EIGHTH COURT OF APPEALS
                                                                                                            EL PASO, TEXAS
                                                                                                       5/26/2015 10:10:21 AM
                                                                                                          DENISE PACHECO
                                                                                                                      CLERK

                                        NO: 08-15-00135-CV


                                                                                       FILED IN
                                                                                8th COURT OF APPEALS
                                                                                    EL PASO, TEXAS
Eighth Court of Appeals                                                         5/26/2015 10:10:21 AM
Attn: Clerk                                                                         DENISE PACHECO
500 E. San Antonio Ave, Room 1203                                                        Clerk
El Paso Texas 79901


To whom it may concern,

Upon several attempts to retrieve transcripts from March 2nd 2015, from the Court Reporter. No Court
reporters records will be filed for case no: DC-14-01943.

If you should have any questions please feel free to contact me at (817) 300-7143, or email at
leelea7143@gmail.com


Thank you for your attention in this matter



Ms. Lisa Lee, Pro Se
PO Box 120154
Arlington Texas 76012